MEMORANDUM **
Jose Luis Guerra-Segura seeks review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal and denying his motion to remand. We dismiss the petition for lack of jurisdiction.
A petition for review must be filed “not later than 30 days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). The BIA’s final order of removal was issued on January 30, 2006, and Guerra-Segura filed his petition for review with this court over 40 days later, on March 15, 2006. Accordingly, we lack jurisdiction. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003) (thirty day time limit is mandatory and jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.